Citation Nr: 1016153	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  06-27 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus, to include as being secondary to exposure to 
chemical dioxins.

2.  Entitlement to service connection for hypertension, to 
include as being secondary to exposure to chemical dioxins.

3.  Entitlement to service connection for neuropathy of the 
lower extremities, to include as being secondary to exposure 
to chemical dioxins.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and an observer


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active service in the US Air Force from 
January 1964 to January 1968. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision adjudicated by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in Nashville, Tennessee.  The appellant proffered 
testimony before the undersigned Veterans Law Judge (VLJ) via 
a videoconference hearing in March 2010.  A transcript of 
that hearing was prepared and has been included in the claims 
folder for review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has asked that service connection be granted 
for diabetes mellitus, hypertension, and neuropathy of the 
lower extremities.  He has, both in writing and in his 
testimony before the Board, contended that all three 
disabilities are the result of his military service to 
include possible temporary duty service he may have had in 
the Republic of Vietnam.  He has indicated that it is his 
belief that the three conditions may be secondary to exposure 
to chemical dioxins.  

With respect to whether the appellant was exposed to chemical 
dioxins while he was in service, he reported that he was not 
permanently stationed in Vietnam.  However, he has written 
and testified that while he was at Ubon Air Force Base in 
Thailand, he flew to Tan Son Nhut Air Base near Saigon to 
perform emergency maintenance on airplanes from his unit that 
were in need of repair.  During his hearing, he stated that 
these maintenance missions were short in duration and that as 
soon as he was finished repairing the airplane, he returned 
to Ubon Air Base in Thailand.  Because of these trips, the 
appellant has claimed that he was exposed to chemical 
dioxins, and as such, the presumptions of 38 C.F.R. §§ 3.307 
and 3.309 (2009) should apply.  

A review of the claims folder indicates that the RO has 
attempted to confirm the appellant's presence in the Republic 
of Vietnam.  Unfortunately, the US Air Force has not been 
able make such an affirmance.  The service department has 
been able to confirm the appellant's presence in Thailand, 
that he was an airplane mechanic, and that he performed 
classified missions while in Southeast Asia, it has not 
confirmed that the appellant went on maintenance missions to 
Tan Son Nhut Air Base.  It has not, however, examined whether 
the pilots claimed by the appellant who repeatedly took 
appellant to Vietnam actually flew to Tan Son Nhut Air Base.  
Such information might be available in the pilots' service 
records or in their pilot log book.  Therefore, the claim 
will be remanded so that the AMC may inquire of the service 
department whether any additional information can be obtained 
through a cross-reference of the pilots' information.  

Also, as noted above, the record indicates that the appellant 
may have participated in classified missions during his 
period of enlistment, and it is possible that these missions 
occurred in Southeast Asia.  Moreover, if these missions did 
occur in Southeast Asia, it may be that the missions not only 
included Thailand, Laos, and Cambodia, but also South 
Vietnam.  Because of the nature of the appellant's claim, 
that he was exposed to chemical dioxins and that the 
presumptions of 38 C.F.R. §§ 3.307 and 3.309 (2009), the 
location of the missions is very important to the resolution 
of this case.  Thus, the Board believes that the claim should 
be returned to the AMC so that inquiries can be made as to 
the locations involved in (but not the intent of) the 
classified missions.  

Additionally, the appellant has claimed that he is now in 
receipt of Social Security Administration benefits for his 
diabetes, hypertension, and neuropathy of the lower 
extremities.  As such, these records may have an effect on 
the appellant's claim now before the Board.  The duty to 
assist particularly applies to relevant evidence known to be 
in the possession of the Federal Government, such Social 
Security records.  See 38 C.F.R. § 3.159(c) (2) (2009); see 
also Dixon v. Gober, 14 Vet. App. 168, 171 (2000).  
Therefore, the AMC/RO must obtain all available records 
relating to the appellant's claim for Social Security 
benefits with respect to these three claimed disorders.  

Accordingly, further appellate consideration will be deferred 
and the case is remanded to the AMC/RO for the following 
actions:

1.  The AMC/RO should contact the 
appropriate agency to seek confirmation 
as to whether the appellant travelled to 
Vietnam on maintenance missions while he 
was TDY with the 45th Tac Fighter 
Squadron from April 1965 to September 
1965.  The AMC/RO should also 
specifically request the unit history for 
the 45th Tac Fighter Squadron for that 
time period.  

The appropriate agency such as NPRC, 
JSRRC, and/or NARA should review their 
records and determine whether the 
appellant's claim involving the flying of 
repair missions to Tan Son Nhut Air Base 
with a Major Dwayne (Duane) Bierman 
(Beirman or Berman) or a Lieutenant 
Colonel Albert/John Campbell via an Air 
Force Phantom aircraft can be confirmed 
by the records in their possession.  The 
agencies/departments should also be asked 
to provide comments as to whether a 
Phantom from the 45th TAC Fighter 
Squadron would have been used (vice a 
regular cargo airliner) on a maintenance 
mission, and whether any such missions 
may be corroborated by the records in 
their possession.  

If the appropriate agency is unable to 
provide specific detail concerning the 
appellant's claimed missions, such as 
"Operation Two Buck", because of 
national security, the NPRC, NARA, and/or 
JSRRC should be asked if it is able to 
confirm where the appellant was located 
during the operation in a general, 
nonsecurity-breaking manner.  

NPRC, NARA, and/or the JSRRC should also 
be asked whether any additional 
information concerning Phantom F4 plane 
number 557, and its location in 1964 and 
1965, can be obtained through the 
airplane boneyard of the 309th Aerospace 
Maintenance and Regeneration Group, at 
Davis-Monthan Air Force Base.  See BVA 
hearing transcript, p. 6.  Any and all 
information obtained should be included 
in the claims folder for future review.

2.  The AMC/RO should contact the 
appellant and ask that he provide the 
name(s) of all VA facilities and non-VA 
physicians and healthcare providers that 
have treated him for diabetes mellitus, 
hypertension, and neuropathy of the lower 
extremities.  After securing the 
necessary release(s) from the appellant, 
the AMC/RO should obtain those records 
that have not been previously secured.  
To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims file should contain documentation 
of the attempts made.  The appellant 
should also be informed of the negative 
results, and should be given opportunity 
to submit the requested records.

3.  The AMC/RO should obtain and 
associate with the claims file the Social 
Security Administration (SSA) decision 
that has granted benefits to the 
appellant and the records, including 
medical records, upon which that decision 
was based.  If the search for such 
records has negative results, the claims 
file must be properly documented as to 
the unavailability of these records.

4.  Only after all of the service 
member's medical records and SSA records 
have been obtained and included in the 
claims folder, and only if the VA's 
inquiries to the service department 
indicates/insinuates/suggests that the 
appellant may have actually been in 
Vietnam, the RO/AMC should arrange for 
the appellant to be examined by a VA 
medical doctor in order to determine 
whether the appellant now suffers from 
diabetes mellitus, hypertension, and 
neuropathy of the lower extremities.  The 
claims folder and a copy of this remand 
are to be made available to the examiner 
to review prior to the review.  The 
examiner(s) should be requested to review 
the claims folder and state that this has 
been accomplished in the examination 
report.  All necessary tests should be 
conducted and the examiner(s) should 
review the results of any testing prior 
to completion of the report.

The appropriate examiner should express 
an opinion as to whether the appellant 
now suffers from type II diabetes 
mellitus, hypertension, and neuropathy of 
the lower extremities.  If he does, the 
examiner should also opine as to whether 
the hypertension and neuropathy are at 
least as likely as not (a probability of 
50 percent or greater) related or 
secondary to the appellant's military 
service, to include chemical dioxin 
exposure, any incidents therein, or to 
another disability.  

The examiner(s) must provide complete 
rationales for all opinions and 
conclusions reached, citing the objective 
medical findings leading to the provided 
conclusions.  If further testing or 
examination by other specialists is 
determined to be warranted in order to 
evaluate the condition(s) at issue, such 
testing or examination is to be 
accomplished prior to completion of the 
examination reports.

5.  Following completion of the 
foregoing, the RO/AMC must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
requested doctors' opinions.  If the 
reports do not include fully detailed 
responses to the questions/comments asked 
therefor, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2009) and Stegall v. West, 11 Vet. App. 
268 (1998).

6.  Thereafter, the RO/AMC should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board, if 
in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  
The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

